C. Allen, J.
1. The application was sufficient in form. In Perry v. Sherborn, 11 Cush. 388, relied on by the respondent, an application for a jury to determine the damages sustained by reason of the discontinuance of a town way was held insufficient, because it did not show that the applicants’ land abutted on the way. But in the present case it was alleged that the way was laid out across the applicants’ land, and that the land had been entered upon and possession thereof taken for the purpose of constructing the way, the same having been laid out two rods in width. It sufficiently appeared that they were injured in their property, and aggrieved by the assessment of damages.
2. It was not necessary to set forth in detail all the elements . of the damages claimed; and it was proper to admit evidence of the cost of fencing, to aid the jury in determining the damages. Commonwealth v. Norfolk, 5 Mass. 435, 437.

Judgment affirmed.